DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mishra (US 20070116297 A1).
	Regarding claim 1, Mishra discloses a image display apparatus comprising:
	a display;
Fig. 3 display 133
	an external device interface including at least one communication module configured to perform short-range communication; 
([0015]  “the audio communication system 105 components at the receiving end 113, 133 and 119 communicatively couple to one another via one of a wireless local area network (WLAN), a local area network (LAN), and/or wired or wireless point-to-point link 135.") and
	a controller configured to:
([0018] "the APS 137, 139 and 143 at the receiver 113, 119 and 133 automatically sends appropriate control signals and messages to the APS 141 at the transmitter 131." where APS is a controller)
	when the number of external audio devices communicatively connected with the image display apparatus is one, or when a bandwidth usage for the short-range communication is less than a predetermined reference, transmit an entire audio signal to the one external audio device,
([0022] "Then the user may want to hear some other audio at the speakers corresponding to one or more of the remaining audio channels as per the user's wish.")» or when a bandwidth usage for the short-range communication is less than a predetermined reference, transmit an entire audio signal to the one external audio device ([0042]: "The channel designation also includes one of default allocation in which entire bandwidth is allocated to the primary source when the input to the surround sound system is one of multi-channel surround sound audio."; [0050] "If, ata decision block 511, the transmitter determines that the primary source bandwidth is less than the reserved bandwidth, then the transmitter decides on the number of channels required for primary source at a next block 513. The transmitter decides on the number of channels required for the primary source at the block 513 based upon the bandwidth of primary source and depending upon the multiples of single channel audio bandwidth. Then, at a block 515, the transmitter allocates the determined number of channels for the primary source.")
	when the number of the external audio devices is two or more, and the bandwidth usage is greater than or equal to the predetermined reference, acquire a plurality of channel signals from the entire audio signal;
([0050] “the transmitter, at a next block 517, determines the number of channels that can be used for the supplementary data of the secondary source. This is done by subtracting the number of channels used by the primary source from the reserved number of channels. Then, at a block 519, the transmitter allocates the unused channels, as determined at the block 517, for transmission of supplementary data from the secondary source.")
	transmit a first channel signal from among the plurality of channel signals to a first external audio device among the external audio devices; and
(0018] the receiver may be utilizing only two of the 7.1 surround sound channels for the primary source during certain transmission period."); and
	transmit a second channel signal from among the plurality of channel signals to a second external audio device among the external audio devices.
([0018]"The transmitter APS 141 upon detecting the control signals and the messages allocates the unused six channels for transmitting supplementary data from the secondary source. The transmitter can change the control signal at run time to indicate the change in the types of the supplementary data. Also the transmitter can send a control signal at run time to indicate that it want to use the one or more of the surround channels rather than utilizing them for supplementary data. The receiver APS allocates the audio channels accordingly.") .


	Regarding claim 8, Mishra discloses method of an image display apparatus including, the method comprising:
	when the number of external audio devices communicatively connected with the image display apparatus is one, or when a bandwidth usage for short-range communication is less than a predetermined reference, transmitting an entire audio signal to the one external audio device through an external device interface including at least one communication module configured to perform the short-range communication,
([0022] "Then the user may want to hear some other audio at the speakers corresponding to one or more of the remaining audio channels as per the user's wish.")» or when a bandwidth usage for the short-range communication is less than a predetermined reference, transmit an entire audio signal to the one external audio device ([0042]: "The channel designation also includes one of default allocation in which entire bandwidth is allocated to the primary source when the input to the surround sound system is one of multi-channel surround sound audio."; [0050] "If, ata decision block 511, the transmitter determines that the primary source bandwidth is less than the reserved bandwidth, then the transmitter decides on the number of channels required for primary source at a next block 513. The transmitter decides on the number of channels required for the primary source at the block 513 based upon the bandwidth of primary source and depending upon the multiples of single channel audio bandwidth. Then, at a block 515, the transmitter allocates the determined number of channels for the primary source.")
	when the number of the external audio devices is two or more, and the bandwidth usage is greater than or equal to the predetermined reference, acquiring a plurality of channel signals from the entire audio signal;
 ([0050] “the transmitter, at a next block 517, determines the number of channels that can be used for the supplementary data of the secondary source. This is done by subtracting the number of channels used by the primary source from the reserved number of channels. Then, at a block 519, the transmitter allocates the unused channels, as determined at the block 517, for transmission of supplementary data from the secondary source.")
	transmitting, through the external device interface, a first channel signal from among the plurality of channel signals to a first external audio device among the external audio devices; and
 (0018] the receiver may be utilizing only two of the 7.1 surround sound channels for the primary source during certain transmission period."); and
	transmitting, through the external device interface, a second channel signal from among the plurality of channel signals to a second external audio device among the external audio devices.
 ([0018]"The transmitter APS 141 upon detecting the control signals and the messages allocates the unused six channels for transmitting supplementary data from the secondary source. The transmitter can change the control signal at run time to indicate the change in the types of the supplementary data. Also the transmitter can send a control signal at run time to indicate that it want to use the one or more of the surround channels rather than utilizing them for supplementary data. The receiver APS allocates the audio channels accordingly.") .
Allowable Subject Matter
Claims 2-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422